Title: Thomas W. White to Thomas Jefferson, 26 January 1820
From: White, Thomas Willis
To: Jefferson, Thomas


					
						 Dear Sir,
						
							Richmond,
							Jan. 26th, 1820.
						
					
					I hope you will excuse intrusion in a stranger.—Believing I might obtain correct information from you, I have taken the liberty to enquire whether you could advise me to the publication of any work, which you think there would be a probability of succeeding by subscription.
					Having been regularly bred to the Printing-Business, and believing myself to be perfectly adequate to the  task, I should calculate to issue as elegant a work as perhaps any which may have appeared in this Country.
					I beg you will appreciate this in the light it is intended.—In friendship.
					An answer, as soon as practicable, is solicited By your devoted Servant,
					
						
							Thomas W. White.
						
					
				